                                   Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 1 of 10
                                                         Exhibit A to the Complaint
Location: West Chester, PA                                                                          IP Address: 100.14.104.114
Total Works Infringed: 88                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            07/20/2020   Vixen         09/11/2017    09/15/2017   PA0002052839
          BE713F5A98E2B6CA0B5E85A8E231872F027E093D                              23:01:34
          File Hash:
          C289565400FD8438CB4FE86A6D47B2899F5FA7489415044A5E170A5B283AD77C
 2        Info Hash:                                                            07/07/2020   Blacked       01/22/2020    02/20/2020   PA0002229057
          266D7D2CB7B0767E86DBFA6578C5EFD4C9C4BDC8                              17:28:59     Raw
          File Hash:
          461804B3EAA88A48C2FF568380D37DBB0DA68FDD190090F52D40989D0AEC2BC2
 3        Info Hash:                                                            07/07/2020   Blacked       11/18/2019    12/09/2019   PA0002216261
          28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                              17:28:52     Raw
          File Hash:
          1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
 4        Info Hash:                                                            06/27/2020   Vixen         08/12/2018    09/01/2018   PA0002119680
          F518524A3E8B5819DB451A88F725D979F728EC34                              04:43:16
          File Hash:
          214831A9AE0BDE41D7CC70624EDBDC1409C5DCDC9C98B7E89CCFD1662F95A0E7
 5        Info Hash:                                                            06/27/2020   Vixen         02/08/2020    03/18/2020   PA0002241445
          6E87B814706368545A7A63DE5F99272C4CD302DF                              04:35:31
          File Hash:
          F33593A2104E6A752BCA10AE83E95E022C915B2ADE112D98536FCC3C571DCE5C
 6        Info Hash:                                                            06/27/2020   Blacked       10/14/2018    11/01/2018   PA0002143424
          284E4E396F1F787478E836FEEF797DE00E33D5E4                              00:21:13     Raw
          File Hash:
          C73311CD2890C6A77952ECBEDBCAEF582E16811B208D95CF9B9474DE8756B0A7
 7        Info Hash:                                                            06/21/2020   Blacked       11/16/2017    11/21/2017   PA0002098042
          E3A583C6DEFC69FD378AA6017293997693692ECF                              07:08:28
          File Hash:
          E0FAF6BEA1F4A89CD20AC1663D44E496BEC7768D3B10A75F9EC68A970EADA341
 8        Info Hash:                                                            06/18/2020   Blacked       07/06/2019    08/02/2019   PA0002192304
          90AF3C86FC0ECD0146DDFE57BFEAA4E26D079194                              01:10:36     Raw
          File Hash:
          6C07F7106D560D21F03E3A88304E502368948D9E4E838909E453898AD6BEBA00
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 2 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         06/11/2020   Vixen     10/31/2019   11/15/2019   PA0002211917
       8964815B3EE407A3EBFECD69C9A66DF0EFAA05A3                           18:52:13
       File Hash:
       A404C4B8F66F1C6C6DA9E343BD7284ACCF468243D2AE64E4053DD9675ADF39B3
10     Info Hash:                                                         06/11/2020   Vixen     12/20/2018   01/22/2019   PA0002147683
       6A9C3A31CC22405729F230BE6332DE0A31F7BB38                           18:51:23
       File Hash:
       DE864C21C0DFA3742AEC23B95F6C8923074845FBA3A4CD279078B5046D7C4BE7
11     Info Hash:                                                         06/11/2020   Vixen     12/25/2018   01/22/2019   PA0002147901
       53DD9DA9E0B24B4961098D0683C348309445E260                           18:50:40
       File Hash:
       3002D9E0CED03E51D4E8365767F09942B9625B1791D889AFE490113BAF34F82E
12     Info Hash:                                                         06/11/2020   Blacked   12/31/2018   01/22/2019   PA0002147686
       D35DE91797823D90CFD9EAB5A55CF23E8D37AB3A                           18:50:39
       File Hash:
       5357F350DC180E4750FE7271AC4CB372166EC9146B7D55BDECAD6AD041C6872F
13     Info Hash:                                                         06/11/2020   Blacked   10/22/2019   11/05/2019   PA0002210294
       0954E53A73B785744AF15D87A9C40DFF62F58E3C                           18:50:29
       File Hash:
       00CA5EFEBAD0CB80814FF11D1997821B82C03C2C7CB261DDBF5D0CC767BC0094
14     Info Hash:                                                         06/11/2020   Blacked   01/17/2019   02/22/2019   PA0002155141
       498C38E65A191A26E153A7D80BCFBCA20069BDFD                           18:50:01     Raw
       File Hash:
       7D77CD89BDDD5175B6C5775155ABE6765DBCC8D9D3D09DB4A285FF43F55D7EB8
15     Info Hash:                                                         06/11/2020   Blacked   09/17/2018   10/16/2018   PA0002127778
       9A00DC56773A2DAF8A9BFE17C2984A51122FB78E                           18:49:44
       File Hash:
       FBC4A307DFC7F19702E7F160ED53E04D9C37036D235F55A57AD3E47384A11A2A
16     Info Hash:                                                         06/07/2020   Blacked   01/20/2018   03/02/2018   PA0002104876
       3288C4741E78D8F7A393134467C6135BCF444DE0                           20:04:06
       File Hash:
       42AED6DBDAA494481E3C937D473FCCE9E3A9187C0DB00E6CE4DCD034D7DAD025
17     Info Hash:                                                         06/05/2020   Vixen     12/30/2018   01/22/2019   PA0002147900
       B0CCD9DE9C373BD3CD7467A688FD334CA280E43D                           03:47:17
       File Hash:
       72E74631F4ADA633B04B9331C52924F1A7B9409CADA4E594E20FF2294EA23A82
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 3 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         05/29/2020   Blacked   03/05/2020   04/15/2020   PA0002246102
       C5066B1D80EAA05D2B14F75F270793B4B5C9C7F7                           20:07:43
       File Hash:
       F1F789A2C6376053A4B21563798EDDB6213746A5C8A3FEF712C6104986636863
19     Info Hash:                                                         05/29/2020   Blacked   07/29/2017   08/11/2017   PA0002046872
       729C3815122E9D62C4F62EC6CAD5CA5B5EBB95F9                           19:33:16
       File Hash:
       8383058EF00B060292F786E70B34EBBEF42CD22837D4C91BE8798014ED5D1E66
20     Info Hash:                                                         05/29/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       6ABA9CF9E4EBF6B07494AD041CFADF9F248F2933                           18:29:38
       File Hash:
       C8C6F22464849C0C0886B6FA6C624CECB7FEC5801EF97EBC00EB918B7D1D2B43
21     Info Hash:                                                         05/29/2020   Blacked   07/01/2018   07/26/2018   PA0002112161
       1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C                           18:23:26     Raw
       File Hash:
       586893E43CB7D0015D78CEB0A8BCD237A3DA3E6EA2BDE57CF7D7278B51BC54BC
22     Info Hash:                                                         05/27/2020   Blacked   04/07/2018   06/19/2018   PA0002126641
       06F79434931C13FC439AF646206E698DBF9E6913                           05:47:19     Raw
       File Hash:
       54F831A3FC2037FD0A192B3EB719A6689B82A4FB1BD39A5875868492F4308E36
23     Info Hash:                                                         05/20/2020   Blacked   08/28/2018   10/16/2018   PA0002127773
       6460534667C9B87F796BC4851C96677D2FC64AF9                           13:50:08
       File Hash:
       5537C227C4C3EECB6B42F9BE8B477F18A09FCA52B3CC433312CEC96CBAD4ADE7
24     Info Hash:                                                         05/20/2020   Vixen     10/01/2018   11/01/2018   PA0002143421
       D4BB512F8C0AE6A2925772036D1AD41CDC088861                           13:48:22
       File Hash:
       27843D27F39A962E663A89A982202CEAA6BDF03320DCF9B043676AD2E93B3FC1
25     Info Hash:                                                         05/19/2020   Blacked   03/10/2020   04/15/2020   PA0002246103
       2CD6CA8C73AB1C2C63B73F55AA87EB05671138BE                           19:05:45
       File Hash:
       3D47FAA2CBC2FA1E526449FF1052A591537917F382A839C684EE8616977CEC05
26     Info Hash:                                                         05/19/2020   Vixen     05/01/2020   05/19/2020   PA0002241473
       B5E46E7274E2F1D6466D971153848365FF02CF0C                           18:00:37
       File Hash:
       A772D36F9C7E9A3EA3DF436508E0C4AD7562B8579BCC98D2C64C8FC4F1A6CB54
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 4 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         05/19/2020   Blacked   02/13/2019   03/24/2019   PA0002183197
       DAAB1603971461BD3D663620ED1313A2096BA184                           17:32:44     Raw
       File Hash:
       208C2094E936E0C81D7BE784548F4DEEC34975FA611D8D2CD633CCB4F288C2C3
28     Info Hash:                                                         05/18/2020   Blacked   07/26/2019   09/10/2019   PA0002199417
       B8D49215BF4374CBE47FD2D3F46D6F0BCED378C6                           18:48:10     Raw
       File Hash:
       7A9703274C30670E88D5C893C87B8F218D90C72E0AE6635F0BFB38807695E4B7
29     Info Hash:                                                         05/18/2020   Blacked   03/28/2018   04/12/2018   PA0002091513
       43E0D25E70530A6C6837D3E3EBC16B958F2E24AC                           07:02:29     Raw
       File Hash:
       FE6FD35082C56D4DBBAEEFF99C16EAAB45C0602F2365CD617DFDDD89F06D73AD
30     Info Hash:                                                         05/18/2020   Vixen     01/19/2020   02/20/2020   PA0002237691
       AFA50296ECAC1832A852B339BC6BF529E4DA693A                           05:55:56
       File Hash:
       33B7ECDD0429547DA62F5138047273C6E8CB3D79BD4A902EF4B06867E9F6CDB4
31     Info Hash:                                                         05/16/2020   Blacked   11/16/2019   12/03/2019   PA0002232049
       D80229A46F5B9A14A2C1CA5AA18CC184EB161AB5                           06:10:15
       File Hash:
       3E401CCAA394CBCC50CF3733A968E37F494456B2B1CF76B12A54FD32CB1B07A3
32     Info Hash:                                                         05/16/2020   Vixen     03/25/2019   04/16/2019   PA0002187577
       605C9418209F27737FD241EF51A32CBFABAAB038                           05:46:05
       File Hash:
       829D6412707F891385AF6D5D9F69B5AD482B7B98A9A32076BD46AF58D55F6B74
33     Info Hash:                                                         05/15/2020   Blacked   06/29/2018   07/26/2018   PA0002112160
       1FE738BEA49B263CC39359FACDE370E1A1E11C04                           18:51:58
       File Hash:
       A4C7C4AB7115D4A2572376FFBE40C246CCFD1664D1B581741D418F0E7B7D0343
34     Info Hash:                                                         05/15/2020   Blacked   11/13/2018   12/10/2018   PA0002145836
       F15BFAEC98194B3B735A7C0A28E474959240244F                           18:33:41     Raw
       File Hash:
       F30FC4AB87AEB2564D4C4AA5857C12CB53B93DD82EC075208DC13DE0C0988EB3
35     Info Hash:                                                         05/15/2020   Blacked   11/26/2018   12/18/2018   PA0002141922
       CDB428717D9C325AE13709F5E8B856BAA09B84D4                           17:21:14
       File Hash:
       35EB19C9FE15018078773BC8FA36B11A5233B3C63101DF10EF37E675B48DA324
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 5 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         05/10/2020   Blacked   05/24/2018   07/14/2018   PA0002128376
       6C38232F41EA64DAA5575DD592D16021BEEE98A2                           06:39:36
       File Hash:
       52B6F5E4395B792AF8568C229C3F22FD6EAE978F7A3F0C55B21C0ED0216A95D3
37     Info Hash:                                                         05/10/2020   Blacked   05/22/2019   07/17/2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           06:00:52     Raw
       File Hash:
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
38     Info Hash:                                                         05/10/2020   Blacked   04/05/2018   04/17/2018   PA0002116752
       E4FA6F6310C5461AAE5D2DC4A45FA4D9AC45D9F6                           05:23:06
       File Hash:
       FFD661F165FC79B5068F4AF328277B43185657E42070A3D07F13C01C30D0D792
39     Info Hash:                                                         05/07/2020   Blacked   03/31/2018   04/12/2018   PA0002091516
       C5F97651D6D0ACCAF80962B6D247D3DB106817EF                           22:42:50
       File Hash:
       E275AC4E3CC73AE8590AFE10FDDB66AD111E7FF023E5E17F9F8AE2B5513A30F8
40     Info Hash:                                                         05/06/2020   Blacked   03/26/2019   04/16/2019   PA0002187002
       AA4E7F1D2EB7E81F78A5DA7811E1A2AE67EF4C6D                           07:05:38
       File Hash:
       A53AE027BFF6811943135C73BA9D92C172E7625C5C40075D1FB5C2E3E81F8F38
41     Info Hash:                                                         05/05/2020   Vixen     07/23/2018   09/05/2018   PA0002135670
       051A52EFFAA41578BB5F4F7EDE4827997D21BC4C                           14:48:09
       File Hash:
       55A1FA72FC61AD5D1ED91299E2C17F3A780F20014A987675F2E69F86B4468AA7
42     Info Hash:                                                         05/01/2020   Vixen     05/24/2019   07/17/2019   PA0002188303
       B5468FCB8F6CB1D6D5737022C62C9BCD524DE368                           04:47:49
       File Hash:
       20CBE6F727EB01C567CCD3430E0F4D75A57ECC86036B3B6C6AAACF73289EEF62
43     Info Hash:                                                         04/30/2020   Blacked   09/17/2019   09/25/2019   PA0002203161
       75AAFCC83F053540C564E26015234507AD59D40E                           04:05:40
       File Hash:
       31D0D3686F31F8D213A5D9C8B5727BCE8463A4B28685D2EB05DD71F82B5B2DF4
44     Info Hash:                                                         04/30/2020   Blacked   03/31/2019   05/28/2019   PA0002200773
       5FA59DD2A87C8333BF37865F57F8DD8429250516                           04:02:47
       File Hash:
       26D181357D18F58D64D4BC97CD1F8D78F6C4D413F030998D2E921674F15F5796
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 6 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         04/30/2020   Blacked   01/30/2020   02/20/2020   PA0002237624
       8059043743EE83DA79D9AC508FAD5973F2988995                           04:02:09
       File Hash:
       59D9849D10DF8FEFE56E42E3F95AA08B03EB405C3BE31DCC0BBBDAA18EE0E804
46     Info Hash:                                                         04/30/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       92EB5D7EDE376D128AFC8878A7325334E2534FDA                           03:54:46
       File Hash:
       7C61F266EF8B00566680AE94CEFE28426A98C93D2CF49719663D5EC3BB2C2AC3
47     Info Hash:                                                         04/28/2020   Blacked   11/01/2018   11/25/2018   PA0002136644
       0346904DB0D6E27B11FE9A995346E944E19CCE6E                           00:23:24
       File Hash:
       C7B5E9A9DE1D0417FB7352EE102DE1F8518F2717FA82F7799F0D561762B24FAB
48     Info Hash:                                                         04/27/2020   Tushy     10/03/2019   10/21/2019   PA0002207743
       63E8C3E37CCD9B8D64EFF3749A46CF55D174AF77                           05:13:17
       File Hash:
       9B3E1A96CD2FAACEE8822AB11046E0A85F64BCD5DAB63B0FB6BD1E3EF8810C6F
49     Info Hash:                                                         04/24/2020   Blacked   12/18/2018   02/02/2019   PA0002155391
       227D6A9850611908E8E69F684A8FC117D3853428                           04:03:35     Raw
       File Hash:
       17F574CA7757B9130975FDA9D345665B8EBF7CDD512DA0279F7E4510AF5D4B22
50     Info Hash:                                                         04/24/2020   Blacked   11/18/2018   12/10/2018   PA0002146476
       3A5C2DBF4856EEEAADADD006FD28DFFF9FECDEFD                           03:52:10     Raw
       File Hash:
       9272236D752743F64E074A94ECCD8E592FB3F4520DD24DD9BEFF5878C22DC176
51     Info Hash:                                                         04/21/2020   Vixen     04/04/2019   04/29/2019   PA0002169968
       AC7139A92B97FFA7EC184D05EC879DAB12CB55A1                           02:20:48
       File Hash:
       DF16A6E0531247C1C792FE0A8B2BC370CBED83E1BEAAFAA86681CA41D732746E
52     Info Hash:                                                         04/17/2020   Blacked   06/21/2018   07/26/2018   PA0002112156
       48FC851FEDE158FA68466F2C2EC15D57A24CE18A                           04:02:23     Raw
       File Hash:
       12B63C03986585E66F366B94BF78B3EFB37104EF78E6543F97EC1F35C586A1AD
53     Info Hash:                                                         04/17/2020   Blacked   09/07/2018   10/16/2018   PA0002127772
       4E63CF04809C917D6DD242980DC1525FEAFC588F                           01:04:01
       File Hash:
       11DED15D7D7DC506815685D0C75A2D9129FCA517C6C3407774C4BCD36E854880
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 7 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         04/17/2020   Blacked   12/18/2019   02/03/2020   PA0002225563
       8030A2C2D9E0F5481E3C80D541551981755B92D6                           01:00:30     Raw
       File Hash:
       B464C3DB5D6D549844F1F473EEFE97D23D21947CC0099568B87EEB5B39E2427C
55     Info Hash:                                                         04/15/2020   Blacked   11/25/2019   12/09/2019   PA0002216263
       609925695807CF8D58C61A83C0667EBFACA3059B                           23:49:11     Raw
       File Hash:
       AA82A2D655EFAE26069B693C159D006EA3D308A84159E1F920E2BB80F6B5A1B8
56     Info Hash:                                                         04/03/2020   Blacked   03/21/2018   04/12/2018   PA0002091520
       2F73A144B780B7D386C021B9DFCA2C674931DEE8                           05:13:00
       File Hash:
       F85AE75227D8B66E7A0DEAC0477536890D8F9ECE99E4FA681CC88AAEC3688FDF
57     Info Hash:                                                         04/03/2020   Blacked   09/27/2018   11/01/2018   PA0002143428
       0616906E5B0D445A8FB469D45908C91D24F6CD2F                           05:11:27
       File Hash:
       9AC3BBF9185D5F2498389B013DAD21FC070F127E17E3B94B23F09A5C26518E53
58     Info Hash:                                                         03/30/2020   Blacked   10/27/2018   12/10/2018   PA0002145828
       4A3136B25E195764C6A5BFB40F2A05BF4D67FC78                           03:46:04
       File Hash:
       6795789E04678B20D40454D7E8A982DB17E652E8CAF50F29E036AA400E5CC327
59     Info Hash:                                                         03/28/2020   Blacked   01/15/2020   02/04/2020   PA0002225584
       F70A608080EE69C5B9D8441C04342D089F1A8C1E                           23:33:01
       File Hash:
       B63EE77DA3835713F6183CA52EB03E35D955AFD6C771DD869F3A6921953BB5AC
60     Info Hash:                                                         03/28/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       14B10A509F9801CDB0F3A26FB468B879FA1052C7                           23:31:42     Raw
       File Hash:
       7111B20609AC2DDD76A51E9E2F4910F0DFD86179DD930790BD97963AE5C365E0
61     Info Hash:                                                         03/27/2020   Blacked   02/29/2020   04/15/2020   PA0002246058
       3AE6DC9DEC514352B218937506C2CC49489B66AC                           03:05:12
       File Hash:
       80389DD58C2A0EF8455DE7085F761D3D88CFBEE72DE85C6DE4BA4E1C6C44EB80
62     Info Hash:                                                         03/24/2020   Vixen     11/20/2017   01/04/2018   PA0002069354
       3C13DFBCED77087173F8CE7A0B2F077D12A321BD                           03:54:23
       File Hash:
       FC40DC75BA06C6F50BEB2F5BBB1187D357002ED047C2F2FB1440477307223607
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 8 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         03/24/2020   Vixen     07/03/2018   07/26/2018   PA0002112153
       8F914AD5D985A4614B945A9CBAEA70996038A99E                           03:44:24
       File Hash:
       499AAECDDEB0EF38775D6585DDFB835C753A3B942C24192C172D512837C47F65
64     Info Hash:                                                         03/24/2020   Blacked   07/26/2018   09/01/2018   PA0002119594
       35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A                           03:42:44     Raw
       File Hash:
       F997341CFEA250813769A2C58B8CE85C90588C532B71CC9E69B3CB9329FA7EA7
65     Info Hash:                                                         03/24/2020   Blacked   11/16/2018   11/25/2018   PA0002136637
       291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32                           03:41:11
       File Hash:
       953B4FA05464C77F34EA401CB5807830535C64655212BEFFD41DC609249E6C56
66     Info Hash:                                                         03/22/2020   Blacked   04/12/2019   05/11/2019   PA0002173884
       D306BA77FFF8FB1950408ABBB8A5B60FCC00B122                           03:14:12     Raw
       File Hash:
       62F978246DFABCFA5E6D15572F70F8A97ADFD0D485406942557FD8BF6E48BE77
67     Info Hash:                                                         03/22/2020   Blacked   01/30/2019   02/22/2019   PA0002155138
       340388F38581DF5E919342C8EBB209978EEA9633                           03:11:53
       File Hash:
       C6EADA660D518FE1F1BE432D3C0ABF2A095E0B0E0CDF5A2D7FE4C87E0A364900
68     Info Hash:                                                         03/12/2020   Blacked   03/03/2019   04/17/2019   PA0002186905
       9536019879F17F3B90AD722E8B0FAEC984EEEF5A                           03:55:46     Raw
       File Hash:
       1B470AFFB7BF459EE95FEC985D8EF40364FA790362F7C259BA48CC55F111B858
69     Info Hash:                                                         02/25/2020   Blacked   06/21/2019   08/27/2019   PA0002213241
       5F75B9CECC4F3FEEA7CE46BEDA2B70A0BA267B19                           15:05:44     Raw
       File Hash:
       98CDC17BC4D0A858192F41FD54802AA61EC55EE5616632DC63F7F18150DC90BA
70     Info Hash:                                                         02/14/2020   Blacked   02/06/2020   02/20/2020   PA0002229053
       BA4548E157820A3DF2C7D690EA08DB61F12C949A                           16:26:48     Raw
       File Hash:
       95514F92F5CF9A316B04E53BA54298EF21933141B0FACE94D8C1B7C7EE95CE39
71     Info Hash:                                                         02/10/2020   Blacked   02/04/2020   02/20/2020   PA0002229052
       98A7396F4B2B73301521703E68688BD98063104D                           21:20:13
       File Hash:
       EC7F3F865D934F1594E5F8E53A103717F39DA69AEDA7FAD4BAD2A032D5AF4520
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 9 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         02/10/2020   Tushy     11/27/2018   01/22/2019   PA0002149851
       381BDB453192B9B75233C9EE50A69C3D78761F29                           19:39:16
       File Hash:
       F986332CADEA2D7A19623774032EEF9155DF5864CDF4CF50D891D6B1D9364FAD
73     Info Hash:                                                         02/10/2020   Blacked   12/01/2018   01/22/2019   PA0002149844
       74E070565386C10CB521376AFA332D57AE57DE3E                           19:07:10
       File Hash:
       C305F03E47FEC04143A5E7395AA36AFD25D181AF5702910585C5544873377C4A
74     Info Hash:                                                         02/10/2020   Vixen     09/11/2019   09/25/2019   PA0002203160
       73A2A94B799E648A0B3BF984EF26B33BDB6D9F3B                           18:01:46
       File Hash:
       3A43357A29B98E7B2324EEF0D6C3A5757CB6607382EEDD5ABFAB1839DE1F84DA
75     Info Hash:                                                         02/10/2020   Blacked   05/15/2018   06/19/2018   PA0002126654
       400E090F4802B871662C556A82ABFC945392215F                           17:23:55
       File Hash:
       06CDD274AF3FF035D9BC76B6AC2622D0E84012889163E9A5F44B28F003362EC8
76     Info Hash:                                                         02/03/2020   Blacked   08/05/2018   09/01/2018   PA0002119682
       3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0                           15:39:49     Raw
       File Hash:
       C37AF8553805F6A6564CD2DA3705A9DAFD128B2939D7AA101D686499D196A471
77     Info Hash:                                                         02/03/2020   Blacked   11/06/2018   11/25/2018   PA0002136603
       CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A                           15:37:09
       File Hash:
       C9D25135B90E91BB6451557A25CFF18DF7E804114218FB4E7CB112E333D037EA
78     Info Hash:                                                         01/24/2020   Blacked   10/09/2019   11/05/2019   PA0002210286
       F71B6258E29CCCB844F6B10A0C999A4FA984732E                           18:21:46     Raw
       File Hash:
       35AD794BC8783CD3DA9D9A573FCEB39C038928F688D3FB3ED128ACD808EA67FB
79     Info Hash:                                                         01/22/2020   Blacked   06/16/2018   07/14/2018   PA0002128317
       30DA489597F6D7CBEA57C6287564FA8325DBC4F8                           17:12:21     Raw
       File Hash:
       1FC7F6CAF9BCD0764A89E8ABD1F6E4A77DC4710FA7FAE67E76670DF36E184092
80     Info Hash:                                                         01/20/2020   Blacked   12/23/2019   01/03/2020   PA0002219636
       BA6CD2EC59878DE04D2DBD1BE606A797E992F0E1                           05:43:14     Raw
       File Hash:
       BE72A579270CA24C650D11825692FE0AAE78F6BF71059655AF8A0B5E0CBAA6E8
                                Case 2:20-cv-04113-JP Document 6-1 Filed 12/22/20 Page 10 of 10

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         01/14/2020   Blacked   12/16/2019   01/22/2020   PA0002234860
       60D4D0D1E12592D561B9CA2F5DEC504150B0A393                           19:14:55
       File Hash:
       C12B33C60AD51B9712D51F693F99BB4758C1C2683D6A6D836CBB74868CFC98A8
82     Info Hash:                                                         01/14/2020   Blacked   01/12/2020   02/04/2020   PA0002225587
       16AF3492CFB86AA584736ACDFF55C24A08EB5A12                           19:12:30     Raw
       File Hash:
       13ABD2A124FF486B57001E7FB865A719FBB18B92F74EF38F6CD5ECA9744EBBE2
83     Info Hash:                                                         01/06/2020   Vixen     10/01/2019   10/21/2019   PA0002207746
       89FD3837A3C4E4D5E5C8398F16D7B3E4869B7A78                           04:38:41
       File Hash:
       8B9344D2CF0B407F44FBCED3BE40E1321D9950A5D2CE477EF7246A98FABBF8F8
84     Info Hash:                                                         12/29/2019   Blacked   08/03/2018   09/01/2018   PA0002119596
       EE4D29BA667E69950AA31279F7FA846BF696BF9D                           04:42:36
       File Hash:
       CBBA895BE4865BD867EC9F1DE3100FCB5C172459C4E0F59EDC51E5818599B405
85     Info Hash:                                                         11/30/2019   Blacked   11/25/2019   12/09/2019   PA0002216262
       3D6417380243CB23F0AF15982571F8C8B9F61CDD                           03:39:09
       File Hash:
       429FE0C66A46BB5D6AB040B51F3952BC167E688D11D4EDF4F5633849F239BAFE
86     Info Hash:                                                         11/30/2019   Blacked   08/08/2019   09/17/2019   PA0002216217
       C6AACF8B5EBC7F41C26EBB07A4DABE1287B3C675                           03:37:41
       File Hash:
       2D4D64E994B54F6310EAF6658524F2A7B0F98B62A56F4F9B5A2EE8CC25656EB5
87     Info Hash:                                                         11/30/2019   Blacked   06/04/2019   07/17/2019   PA0002188309
       E6683078F639AE7A581BCADF96A49BC808143689                           03:37:39
       File Hash:
       38205F001C261D5FD79FC2A35134BB96F8E549E9C410643AF6D25CD576A53DA6
88     Info Hash:                                                         11/30/2019   Blacked   08/03/2019   09/10/2019   PA0002199412
       A035AD89D17FFA204EA1669362F8A2B2947F1D32                           03:37:11
       File Hash:
       CF5FB70A15A302ADB5C7DC51AA916F5E8F5D7D52373FBEEAB74056948FEF6203
